DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022, has been entered.
Status of Claims
Amendment to the Claims was filed on June 15, 2022.
Claims 6, 8-14, 16, 18, and 19 were canceled.
Claims 1-5, 7, 15, and 17 are currently pending.
 Allowable Subject Matter
Claims 1-5, 7, 15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The combination of Cheong (US 7,141,165) and Biggerstaff (US PG PUB 2015/0313178) is the closest art to the claimed invention, except the combination does not disclose each slot comprises first and second side surfaces joined by a radially outer slat surface, and a fillet where each of the first and second side surfaces join the radially outer slot surface; a first rounded edge between the first axial annular end surface and the radially inner surface; a second rounded edge between the first axial recess surface and the radially inner surface; a third rounded edge between the first axial annular end surface and the first side surface of each slot; a fourth rounded edge between the first axial annular end surface and the second side surface of each slot; a fifth rounded edge between the first axial recess surface and the first side surface of each slot; a sixth rounded edge between the first axial recess surface and the second side surface of each slot; and a seventh rounded edge between the first axial annular end surface and the radially outer slot surface of each slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753